Citation Nr: 1601930	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  15-19 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for cold injury residuals of the upper and lower extremities. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel






INTRODUCTION

The Veteran had active service from August 1949 to January 1953.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  


REMAND

The Board finds additional development is required before the Veteran's claim is decided.  By way of a brief background, the Veteran initiated a claim for service connection for cold injury residuals in April 2012.  In support of this claim, the Veteran has reported that during his period of active duty, he was stationed in Alaska for roughly two years.  He stated that while there he was routinely exposed to subzero degree temperatures for extended periods of time.  Although the Veteran's service treatment records do not indicate treatment for a cold injury, he is certainly competent to report his exposure to cold temperatures.  The Veteran has also reported that several years after his discharge he began to experience chronic numbness and tingling, which have worsened over time.

The Veteran underwent VA cold injury and peripheral nerves examinations in January 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On the above-noted examinations, the Veteran was diagnosed with peripheral neuropathy.  However, the VA peripheral nerves examiner indicated the cause of the Veteran's peripheral neuropathy was "undetermined."  Although the examiner indicated further testing could assist in determining the etiology of the disability, the examiner then stated it was "unlikely that cold exposure which required little or no medical treatment caused neuropathy to appear 60 years later."  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this case, the examiner's opinion wholly fails to provide even a slight rationale to explain his conclusion that exposure to cold temperatures did not result in a latent onset peripheral neuropathy.  In addition, the Veteran has since reported his manifestations of numbness and tingling did not result 60 years after service, as indicated by the January 2013 VA examiner, but rather more proximate in time to his discharge.  It appears the examiner did not factually appreciate the Veteran's reports of symptom manifestation in this case.  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, the originating agency should obtain an addendum medical opinion.  

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  The RO or the AMC should also obtain an addendum medical opinion from the examiner who conducted the Veteran's January 2013 peripheral nerves examination.  All pertinent evidence of record must be made available to and reviewed by the examiner.  

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether it is at least as likely as not (a 50 percent probability or greater) the Veteran's peripheral neuropathy is etiologically related to his cold injury in service.  

The examiner must provide a complete rationale for any proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements as they relate to his reports of numbness and tingling following discharge, which have worsened over time.  If the examiner is unable to provide any required opinions, he should explain why.

If the prior examiner is not available, all pertinent evidence of record must be made available to and reviewed by another physician with sufficient expertise who should be requested to provide the required opinion with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

3.  The RO or the AMC should undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It must also be afforded expeditious treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




